TONE, Circuit Judge,
concurring.
I agree in part, but not in all respects, with Judge Sprecher’s reasons for reversal of the judgment as to the police officer defendants, and am therefore stating separately my reasons for concurring in that action.
*387It must be recognized, of course, that Paul v. Davis, 424 U.S. 693, 96 S.Ct. 1155, 47 L.Ed.2d 405 (1976), admonished against unduly expanding § 1983.1 The same majority that decided that case, however, declared in Ingraham v. Wright, 430 U.S. 651, 672-674, 97 S.Ct. 1401, 51 L.Ed.2d 711 (1977), that “a right to be free from, and to obtain judicial relief, for unjustified intrusions on personal security” was a “liberty preserved from deprivation without due process” by the due process clause of the Fourteenth Amendment. Id. at 673, 97 S.Ct. at 1413.2
Accordingly, I do not understand Paul v. Davis to have altered the principle that personal security is within the liberty interest protected by the due process clause. Application of that principle is typified by excessive force cases such as Williams v. Liberty, 461 F.2d 325, 327 (7th Cir. 1972). Although these cases have sometimes been rationalized as protecting specific guarantees under the Fourth Amendment, Jenkins v. Averett, 424 F.2d 1228, 1232 (4th Cir. 1970), or the Eighth Amendment, Howell v. Cataldi, 464 F.2d 272, 280-282 (3d Cir. 1972), Judge Friendly has pointed out that Rochin v. California, 342 U.S. 165, 72 S.Ct. 205, 96 L.Ed. 183 (1952), “must stand for the proposition that, quite apart from any ‘specific’ of the Bill of Rights, application of undue force by law enforcement officers deprives a suspect of liberty without due process of law.” Johnson v. Glick, 481 F.2d 1028, 1032 (2d Cir. 1973). This view is confirmed by the recognition in Ingraham v. Wright that personal security is within the protected liberty interest. The right to personal security can hardly consist only of freedom from direct bodily harm and exclude what will often be more important, freedom from unnecessary and unjustifiable exposure to physical danger or to injury to health.
In the case at bar the children in the car had a federally protected right to be free from unjustified intrusions on their personal security by the police. Their personal security was under the protection of their uncle. If that protection was removed and no alternative protection was provided, they would be exposed to danger as occupants of an immobilized car on a highspeed expressway and to the cold. Arresting the uncle and thus removing their protection, and yet leaving the children exposed to these hazards, was an unjustifiable intrusion on the children’s personal security.
*388The conduct of the police must be viewed in its entirety. Arresting the uncle had the incidental but inevitable effect of removing the children’s only protection against danger. The police had a duty to the children to conduct the arrest in such a manner that the children’s interest in personal security was not infringed.3 Unnecessarily endangering the innocent parties in reckless disregard of their safety, cf. Bonner v. Coughlin, 545 F.2d 565, 569 (7th Cir. 1976) (in banc), constituted an unjustifiable intrusion on their federally protected rights.
The argument that the person whose liberty interest is invaded must be the target of the action taken under color of state law seems to me to be answered by Bonner v. Coughlin, supra, 545 F.2d 565, in which we applied the standard of reckless disregard under § 1983. See also Jenkins v. Averett, supra, 424 F.2d at 1232. Under that standard an intent to injure the plaintiff need not be shown; reckless disregard for the plaintiff’s constitutionally protected right is enough. If this is so, the specific purpose of the action taken under color of state law would seem irrelevant, so long as the officer acted in reckless disregard of the plaintiff’s interest. The reckless disregard standard is satisfied by the allegations of the complaint.
For these reasons I believe the complaint states a claim under § 1983.

. That opinion may be parsed as holding that the police chiefs defamatory statement did not deprive the plaintiff of a liberty or property interest secured by the due process clause of the Fourteenth Amendment, because it did not (a) deprive the plaintiff of a right specifically guaranteed by the Federal Constitution, 424 U.S. at 700, 96 S.Ct. 1155, (b) alter a legally protected status in combination with inflicting an injury cognizable under state law, id. at 708-712, 96 S.Ct. 1155, or (c) interfere in some way with the plaintiffs interest in “marriage, procreation, contraception, family relationships, and child rearing and education,” in which “areas it has been held that there are limitations on the States’ power to substantively regulate conduct,” id. at 713, 96 S.Ct. at 1166. In addition, the opinion contains admonitions calculated to discourage lower federal courts from enlarging these categories or creating others, id. at 701, 96 S.Ct. 1155 and passim. As pointed out in the text, however, Ingraham v. Wright, decided by the same majority the following term, recognizes that the liberty interest secured by the due process clause includes the security of the person.


. As Judge Sprecher notes, this proposition was a step in the Court’s reasoning. The ultimate holding was on a procedural due process point, viz., that the due process clause of the Fourteenth Amendment does not require notice and hearing prior to imposition of corporal punishment pursuant to the common-law privilege of school authorities that qualified the child’s Fourteenth Amendment liberty interest. See White, J., dissenting, 430 U.S. at 689, n.5, 97 S.Ct. 1401. The adequacy of state law remedies, see Ingraham, supra, at 674—682, 97 S.Ct. 1401, is of course irrelevant in this case, for it is the unjustified interference with plaintiffs’ personal security that is complained of and not the failure to provide adequate process before leaving the children on the highway. See id.
The Court in Ingraham also remarked in a footnote that the case did not “involve any state-created interest in liberty going beyond the Fourteenth Amendment’s protection from bodily restraint and corporal punishment.” 430 U.S. at 674 n.43, 97 S.Ct. at 1414. I read the footnote phrase “bodily restraint and corporal punishment,” however, as a shorthand paraphrase of “intrusions on personal security.”


. This could have been accomplished by either merely issuing the uncle a summons, without taking him into custody, or removing the children to a place of safety. Which course to follow was within the discretion of the police.